EXECUTION VERSION REGISTRATION RIGHTS AGREEMENT Dated as of May 20, 2009 By and Among REGENCY ENERGY PARTNERS LP, REGENCY ENERGY FINANCE CORP., the GUARANTORS named herein and WACHOVIA CAPITAL MARKETS, LLC, BARCLAYS CAPITAL INC., MORGAN STANLEY & CO. INCORPORATED, CITIGROUP GLOBAL MARKETS INC., RBS SECURITIES INC., BBVA SECURITIES INC., COMERICA SECURITIES, INC., DEUTSCHE BANK SECURITIES INC., RAYMOND JAMES & ASSOCIATES, INC., and SCOTIA CAPITAL (USA) INC. as Initial Purchasers 9.375% Senior Notes due 2016 TABLE OF CONTENTS Page Section 1. Definitions
